Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species:
Group 1, the species of Figs 8-16;
Group 2, the species of Figs 17-25.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 21 is  considered generic. The container of Figs 1-7 is not part of the election of species requirement because the broadest pending claim, claim 21 does not read on Figs 1-7 for the reasons set forth in paragraph 3 below.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require different fields of search and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
As indicated above claim 1 reads on Figs 8-25 only, for the reasons following. The examiner notes that per claim 21 last two lines, an inside panel is adhered on an inner surface of the front panel, and the air cell flap is foldably connected directly to the inside panel along an air cell flap fold line. 
These features are clearly present in Group 1 since in the application written description, the Group 1 container is described as having an inside panel 252 and an air cell flap fold line 258, and the inside panel 252 is also described as being adhered on an inner surface of front panel 206. Additionally, from Fig 8 the air cell flap 256 is clearly foldably connected directly to the inside panel along the air cell flap fold line 258.
In the same way, the features of claim 1 pointed to above are also clearly present in Group 2. The Group 2 container is described as having an inside panel 353, and an air cell flap fold line 358, and the inside panel 353 is also described as being adhered on an inner surface of front panel 306. Additionally, based on Fig 17, air cell flap 356 is clearly foldably connected directly to the inside panel 353 along the air cell flap fold line 358.
However, the features in question are not present in the Figs 1-7 container since that container is not described as having an inside panel and an air cell flap fold line in the manner expressly done for Groups 1 and 2. Instead, the Figs 1-7 container is described as having an adhesive flap 168 that is adhered unto an inner surface of front panel 106 and an air cell fold line 170. Moreover, since from page 9 first full paragraph the air cell flap 156 includes adhesive flap 168 foldably connected to the main portion of the air cell flap 156 by air cell fold line 170, the air cell flap 156 appears to encompass adhesive flap 168 and air cell fold line 170 in the container of Figs 1-7. Therefore, in Figs 1-7, there does not appear to be an inside panel adhered on an inner surface of the front panel and an air cell flap foldably connected directly to the inside panel along an air cell flap fold line as required in the last two lines of claim 1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/          Primary Examiner, Art Unit 3736